Case: 1:19-cv-06129 Document #: 57 Filed: 08/31/21 Page 1 of 15 PagelD #:335

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

MARC EBERLY,

Plaintiff,
No. 19 CV 6129

v.
Magistrate Judge Jeffrey T. Gilbert
JONATHAN HARNACK, ET. AL.

Defendants.

 

MEMORANDUM OPINION AND ORDER

Marc Eberly (“Eberly”) initiated this action in September of 2019, alleging that
the individual Defendants, who are officers of the Kane County Sheriffs Office,
violated his civil rights in connection with his September 13, 2017 arrest. Kane
County also is named as a Defendant. Eberly pled guilty to state charges that resulted
from that arrest: residential burglary and two counts of attempting to disarm a peace
officer. Defendants moved to dismiss Eberly’s original complaint, arguing that if
Eberly was successful on his claims, that would impugn the validity of his state
criminal convictions and so the claims were barred in their entirety by Heck v.
Humphrey, 512 U.S. 477 (1994). Judge Edmond E. Chang, who presided over this
matter before the parties consented to this Court’s jurisdiction, [ECF Nos. 37, 39, 56],
agreed in part and dismissed Counts 1, 2, 3, 5, 6, 7, and 8 (Eberly did not plead a
Count 4) without prejudice. [ECF No. 33]. Counts 9 and 10 survived Defendants’

motion to dismiss.
Case: 1:19-cv-06129 Document #: 57 Filed: 08/31/21 Page 2 of 15 PagelD #:336

Eberly has since filed an amended complaint in an attempt to ameliorate the
Heck issues. Defendants now move once again to dismiss pursuant to Federal Rule of
Civil Procedure 12(b)(6), [ECF No, 42]. As explained below, Defendants’ motion is
granted in large part but denied with respect to Counts 6 and 7, provided that the
indemnity claim outlined in Count 6 is based on the allegations in Count 7.

I.
Background

The following factual allegations, as set forth in Eberly’s First Amended
Complaint (“FAC”) [ECF No. 34] and supplemented by the uncontested factual basis
of his guilty plea to state charges arising out of the September 2017 incident [ECF
No. 42] at 46-48, are accepted as true for purposes of Defendants’ motion to dismiss.
W. Bend Mut. Ins. Co. v. Schumacher, 844 F.3d 670, 675 (7th Cir. 2016). On
September 13, 2017, Kane County Sheriff's Officers responded to a call of a
residential burglary at a private home in Big Rock, Illinois and saw a damaged
window and screen from outside the home. [ECF No. 42] at 47; FAC at 1, {f 1-3.1 The
officers went inside, located Eberly in a bedroom at the end of the hallway, and
confronted him. [ECF No. 42] at 47; FAC at 1, {{ 2-3. A struggle ensued during which

Eberly attempted to disarm both Officer Rojkowski and Officer Wilgosiewicz.? [ECF

 

1 The inconsistent numbering in Eberly’s FAC has complicated the Court’s ability to
accurately cite to Eberly’s allegations. For example, the FAC begins on page one with 7 1,
but on page 3, abruptly restarts its numbering and begins again at 1. As a result, there are
duplicate paragraphs 1 through 16. Then, on page nine, the FAC abandons numbering
altogether and instead proceeds with amorphous, free-floating paragraphs to which it is
difficult to cite with specificity. Wherever possible, the Court has included the corresponding
page number when citing to a particular paragraph in the FAC.

2 At several points in the FAC, Eberly refers to Officer Wilgosiewicz as Officer (or Deputy)
Willgosiewioz and Officer Harnack as Officer Harnacke. FAC at 4, | 6-7. For clarity of the

2
Case: 1:19-cv-06129 Document #: 57 Filed: 08/31/21 Page 3 of 15 PagelD #:337

No. 42] at 47, FAC at 2, § 13. A gunshot was then fired in Eberly’s direction. FAC at
1, { 5.

The Kane County Sheriffs Office and its officers said in their investigative
reports, and consistently maintained throughout Eberly’s state prosecution, that
Officer Wilgosiewicz discharged his weapon during a “close quarters struggle” with
Eberly. FAC at 4, 9 6. Eberly, however, alleges that the true shooter was Officer
Jonathon Harnack, who was off duty at the time but whom Eberly alleges responded
to the scene. FAC at 1, J 4-5. Officer Harnack’s name does not appear in any
documentation about the incident or arrest, FAC at 1, J] 4-5, but according to Eberly,
Sergeant Chris Peeler “told other people that the actual officer involved in this case
that fired the weapon” was Officer Harnack. FAC at 4, ¥ 6; FAC at 2, { 15. To protect
Officer Harnack and “to support the charging documents against [Eberly],”
Defendants allegedly fabricated evidence, hid exculpatory information, and otherwise
promoted the fictitious narrative that Officer Wilgosiewicz fired the shot. FAC at 1-
2, {| 4-6; FAC at 6, | 24.

Eberly was indicted on charges of residential burglary, two counts of
attempting to disarm a peace officer, and criminal damage to property related to the
incident. [ECF No. 42] at 23-31. He was held in pre-trial custody from September 13,
2017 to May 16, 2018, or about 245 days, and then pled guilty to three of the four

charges referenced above. FAC at 5, 4 16-18; [ECF No. 42] at 46-48.

 

record, the Court assumes that individuals identified in the complaint by similar spelling are
the same people.
Case: 1:19-cv-06129 Document #: 57 Filed: 08/31/21 Page 4 of 15 PagelD #:338

Turning first to Eberly’s federal claims, Count 1 now alleges that each of the
Defendants failed to intervene in the violations of Eberly’s constitutional rights. FAC
at 4-5, 9 9-138. Count 2 targets Eberly’s pretrial detention and asserts that
Defendants violated Eberly’s Fourth Amendment rights by accusing him of criminal
activity and exaggerating the facts and circumstances of the incident, thus resulting
in the imposition of a higher bond and causing Eberly to be incarcerated pretrial for
245 days. FAC at 5, 7 16-20. Count 3 alleges that Defendants conspired to violate
Eberly’s constitutional rights by depriving Eberly of exculpatory information, which
in turn caused Eberly “loss of liberty, physical harm, and emotional distress.” FAC at
5, I 24-27. Count 7 asserts that Officer Harnack used excessive force when he
discharged his firearm at Eberly during the September 13, 2017, incident, in violation
of Eberly’s Fourth Amendment rights. FAC at 8-9, §{] 41-49. In the alternative, Count
8 alleges that Officer Wilgosiewicz used excessive force by firing his weapon at Eberly
during the same incident, also in violation of his Fourth Amendment rights. FAC at
9-10, 7§] unknown.

Eberly also re-pleads three state law claims arising from his arrest and
subsequent prosecution. Count 4 alleges that the Defendants inflicted severe
emotional distress, whether intentionally or recklessly, on Eberly. FAC at 6-7, {[{| 29-
31. Count 5 now mirrors Count 38 and alleges a conspiracy among Detendontts to
violate state law. FAC at 7, J§ 32-36. Finally, Count 6 seeks indemnification from
Kane County for any compensatory damages that might be awarded against any of

the individual defendants. FAC at 7-8, 4/§] 37-40.
Case: 1:19-cv-06129 Document #: 57 Filed: 08/31/21 Page 5 of 15 PagelD #:339

TI.
Standard of Review

“To survive a motion to dismiss under Rule 12(b)(6), the complaint must
provide enough factual information to state a claim to relief that is plausible on its
face and raise a right to relief above the speculative level.” Haywood v. Massage Envy
Franchising, LLC, 887 F.3d 329, 338 (7th Cir. 2018) (quotations and citation omitted);
see also, Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007); Fed. R. Civ. P. 8(a)(2)
(a complaint must contain a “short and plain statement of the claim showing that the
pleader is entitled to relief.”), A claim is plausible where a plaintiff “pleads factual
content that allows the court to draw the reasonable inference that the defendant is
liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). At base,
a plaintiff must allege “enough details about the subject-matter of the case to present
a story that holds together.” Id.; Twombly, 550 U.S. at 555.

III,
Analysis

Defendants renew their motion to dismiss Eberly’s complaint in its entirety,
asserting that any amendments since Judge Chang’s opinion dismissing all but two
counts of his original complaint do not change the outcome under Heck. Defendants
also ask this Court to revisit the previous ruling that Eberly’s excessive force claim
survives Heck and to hold that Eberly’s state law claims are time barred. The Court
agrees with Defendants that Eberly has not successfully ameliorated the Heck issues
described in Judge Chang’s prior opinion, Eberly v. Harnack, 2020 WL 6681347 (N.D.
Ill. 2020), and for the reasons discussed below, the motion to dismiss is granted as to
Eberly’s claims for failure to intervene (Count 1), unreasonable pretrial detention

5
Case: 1:19-cv-06129 Document #: 57 Filed: 08/31/21 Page 6 of 15 PagelD #:340

(Count 2), conspiracy to violate federal constitutional rights (Count 3), intentional
infliction of emotional distress (Count 4), state law conspiracy (Count 5), and
excessive force against Officer Wilgosiewicz (Count 8). The excessive force claim
against Officer Harnack (Count 7) once again survives, as does the indemnification
claim (Count 6), but only to the extent that it is premised on the excessive force claim
against Officer Harnack. The indemnification claim is otherwise dismissed. These
dismissals all are with prejudice as this is Eberly’s second chance to state cognizable
claims and it does not appear that he can do so.

In assessing, even at this early stage, whether a Section 1983 plaintiff can sue
for an injury, the Court must consider the Supreme Court’s holding in Heck v.,
Humphrey, 512 U.S. 477 (1994). In Heck, the complaint charged that state
prosecutors and police officers engaged in unlawful acts which led to the plaintiffs
arrest and ultimate conviction. Id. at 479. The Supreme Court held that “when a state
prisoner seeks damages in a § 1988 suit, the district court must consider whether a
judgment in favor of the plaintiff would necessarily imply the invalidity of his
conviction or sentence.” Id. at 487; see also Wallace v. City of Chicago, 440 F.3d 421,
425 (7th Cir. 2006). If a judgment for the plaintiff would impugn the conviction or
sentence at issue, the court must dismiss the complaint “unless the plaintiff can
demonstrate that the conviction or sentence has already been invalidated.” Id.; see

also Ienco v. Angarone, 429 F.3d 680, 685 (7th Cir. 2005) (“constitutional claim cannot

 

3 Eberly does not appear to challenge the fact that his convictions and sentences remain in
valid effect, ie. they have not been “reversed on direct appeal, expunged by executive order,
declared invalid by a state tribunal authorized to make such determination, or called into
question by a federal court’s issuance of a writ of habeas corpus.” Heck, 512 U.S. 487.

6
Case: 1:19-cv-06129 Document #: 57 Filed: 08/31/21 Page 7 of 15 PagelD #:341

be filed until an underlying criminal conviction is nullified where the constitutional
claim, if vindicated, would undermine the conviction.”). To apply Heck’s bar against
certain damage actions, the Court must analyze the relationship between the
plaintiff's § 1983 claim and the charge on which he was convicted. There must be a
clear nexus between the plaintiffs conviction and the alleged wrongful government
action before the Heck bar applies.

A. Federal Claims

As described above, Eberly’s amended complaint largely tracks his original
complaint, although a few counts have been deleted or renumbered. Turning first to
the federal claims at issue, Eberly has amended his complaint to remove much of the
problematic language (from a Heck perspective) cited by Judge Chang in his previous
opinion. See, e.g., Compl. [ECF No. 1] at { 20 (“Absent these Defendants’ misconduct,
Plaintiff could not and would not have been further prosecuted, and Plaintiff would
not have been forced to plead to a crime he did not commit.); {35 (“The Defendants
accused Plaintiff of criminal activity and exerted influence to initiate, continue, and
perpetuate judicial proceedings against Plaintiff without any probable cause for doing
so, in violation of his rights secured by the Fourth Amendment.”). In addition to
removing language directly asserting that he is innocent, Eberly also added, to
Counts 1 and 2, a rote disclaimer that he “does not question the validity of his guilty
plea because the shooting was not contemplated in the plea or element of any offense
alleged.” FAC at 5, 13; FAC at 6, § 22.

By tweaking his complaint in the manner described above, Eberly has perhaps
masked the symptoms of the Heck issue in his amended complaint. But he has done

7
Case: 1:19-cv-06129 Document #: 57 Filed: 08/31/21 Page 8 of 15 PagelD #:342

little to substantively confront the fact that, as pled, Counts 1-3 necessarily impugn
the validity of his convictions in the same way that Counts 2, 5, and 6 of his original
complaint did so. Nor is his mechanical disclaimer that he does not intend to question
the validity of his guilty plea availing, as the salient question is not how Eberly
characterizes his claims, but rather, whether the facts upon which his claims are
based are the same facts that would be used to invalidate his convictions. Okoro v.
Callaghan, 324 F.3d 488, 490 (7th Cir. 2003) (“It is irrelevant that [plaintiff]
disclaims any intention of challenging his conviction; if he makes allegations that are
inconsistent with the conviction’s having been valid, Heck kicks in and bars his civil
suit.”).

Here, Count 1, which alleges Defendants’ failure to intervene in the violation
of Eberly’s constitutional rights, still necessarily impugns the substance of Eberly’s
convictions for attempting to disarm two officers during the course of his arrest. In
particular, Eberly says in his complaint that as a result of Defendants’ amorphous
“misconduct,” he suffered “loss of liberty, physical harm, and emotional distress.”
FAC at 5, J] 11-12. In other words, Eberly’s underlying theory on Count 1 still relies
on the conclusion that if Defendants had not failed to intervene to prevent the alleged
violation of his constitutional rights during his arrest, he would not have suffered
“loss of liberty,” i.e., he would not have been taken into custody, prosecuted, convicted,
and sentenced for the officer-related charges. Because these convictions still are valid
and they cannot be reconciled with Count 1 of Eberly’s civil action as pled, Count 1 is

Heck barred and must be dismissed.
Case: 1:19-cv-06129 Document #: 57 Filed: 08/31/21 Page 9 of 15 PagelD #:343

Eberly’s amended Count 2 similarly fails to adequately address the Heck bar
previously applied by the court. Eberly, 2020 WL 6681347, at *4, Although Eberly no
longer directly references his belief that there was a lack of probable cause for the
judicial proceedings related to his underlying convictions, he does describe, in
carefully vague terms, that because Defendants “accused” him of criminal activity
and “exaggerated” what happened during the September 2017 incident, he was
unconstitutionally “seized by incarceration,” in violation of the Fourth Amendment.
FAC at 5, § 16. So too does he suggest that he was given a higher bond and ordered
to remain in custody pre-trial because Defendants “alter[ed] the description” of the
incident, i.e. fabricated a version of events where Officer Wilgosiewicz fired his gun
when Eberly initiated a physical struggle with him and tried to take his weapon. FAC
at 6, | 22. The “altered” set of facts Eberly accuses Defendants of presenting, however,
still is inextricably intertwined with the factual basis of Eberly’s convictions for the
officer-related crimes of attempting to disarm Officers Wilgosiewicz and Rojkowski.4
And given the nature of Eberly’s Fourth Amendment claim, as outlined in Count 2, a
finding that Eberly’s pretrial detention was unconstitutional would imply the
invalidity of the officer-related charges against him. That is, success on Count 2 —

which in turn requires Eberly to prevail on his overarching theory that he was

 

4 The factual basis for Eberly’s plea was, among other things, that “[t]he officers made entry
and heard the defendant in a bedroom at the end of the hallway[.] [The] officers approached
that bedroom and [gave] commands, and when officers made contact with the defendant, the
defendant lunged towards Deputy Rojkowski and was grabbing the deputy’s firearm and
attempted to pull the firearm away from the officer; that the defendant then ran towards
Officer Wilgosiewicz, that the defendant then grabbed Deputy Wilgosiewicz’s firearm,
attempting to pull it away from the deputy, [after] which officers were then able to take the
defendant into custody.” [ECF No. 42] at 47. Eberly stipulated to the above proffer at the
time he entered his guilty plea. [ECF No. 42] at 49.

9
Case: 1:19-cv-06129 Document #: 57 Filed: 08/31/21 Page 10 of 15 PagelD #:344

“intentionally shot at by Defendant Harnack from across the room without legal
justification because no officer was in reasonable fear of grave bodily harm or death,—
would be incompatible with a conviction on the officer-related charges for which
Eberly was arrested, detained, and prosecuted. FAC at 1, § 5. This is fatal under
Heck, and so Count 2 cannot proceed.

Count 3 falls to Heck for the same reasons as Counts 1 and 2. As pled, Count 3
outlines a broad conspiracy to “keep secret the actual shooter” during the September
2017 incident, resulting in loss of liberty, physical harm, and emotional distress. FAC
at 6, § 27. It also vaguely asserts that Defendants conspired to deprive Eberly of
“exculpatory information to which he was lawfully entitled.” FAC at 6, { 24. Yet it
does not do enough to extricate itself from the facts that underly Eberly’s officer-
related convictions, because if the facts alleged prove to be true, it would call into
question Eberly’s conviction and subsequent sentence. Indeed, Eberly’s choice of
words — that Defendants conspired to deprive him of exculpatory evidence — reveals
why it cannot survive under Heck as pled. That is, by characterizing the fact that
Officer Harnack, not Officer Wilgosiewicz, fired the shot at him as “exculpatory”
information, Eberly is necessarily arguing that he would have been exculpated by
that information, and so he would not (or should not) have been convicted or
sentenced for the underlying crimes in his case. That Count 3 directly implies the
invalidity of his state convictions is precisely why Heck bars that claim now.

Count 7, the excessive force claim against Officer Harnack, was the sole federal
claim to survive the Heck challenge to Eberly’s original complaint. Although
Defendants urge the Court to reconsider Judge Chang’s conclusion that the excessive

10
Case: 1:19-cv-06129 Document #: 57 Filed: 08/31/21 Page 11 of 15 PagelD #:345

force claim against Defendant Harnack is not Heck barred, this Court sees no error
with Judge Chang’s analysis of Count 8 of Eberly’s original complaint, which
Defendants agree is almost identical to Count 7 of the FAC. Hberly, 2020 WL 6681347,
at *5. Nor is the Court persuaded by Defendants’ renewed arguments. The Court,
therefore, finds that success on Count 7, at least as broadly pled, does not necessarily
imply that Eberly’s convictions for attempting to disarm Officers Rojkowski and
Wilgosiewicz were invalid. See generally, Nelson v. Campbell, 541 U.S. 637, 647
(2004) (“[W]e were careful in Heck to stress the importance of the term “necessarily.”)
There are theoretical ways that Eberly could succeed on his excessive force claim
against Officer Harnack that would not implicate Eberly’s conviction for attempting
to disarm two other police officers who were on scene. See, e.g., VanGilder v. Baker,
435 F.3d 689, 692 (7th Cir, 2006) (concluding that an action against an officer for
excessive use of force did not necessarily imply the invalidity of the plaintiff's
conviction for resisting that officer during his arrest because plaintiff was not
challenging the facts of his conviction or plea colloquy, but rather, arguing as a matter
of law the officer used objectively unreasonable force when he responded to plaintiffs
resistance by beating him in the face, causing bruises and broken bones). The Court
echoes Judge Chang’s sentiments that it will be an uphill battle for Eberly to prevail
on Count 7 given the uncontested facts of his plea colloquy, but it cannot say at this
early stage that Eberly has pled himself out of court with Count 7 of his amended
complaint.

Finally, the Court must grapple with the biggest substantive change to
Eberly’s complaint — the addition of Count 8, which pleads, as an alternative to Count

11
Case: 1:19-cv-06129 Document #: 57 Filed: 08/31/21 Page 12 of 15 PagelD #:346

7, that Officer Wilgosiewicz used excessive force when he discharged his weapon at
Eberly during the September 2017 incident. The Court first turns to whether Eberly
may properly plead conflicting excessive force counts against Officers Harnack and
Wilgosiewicz. To be certain, Count 8 is a marked departure from the allegations
contained in Eberly’s complaint up until this point and his articulated legal theory,
which details a broad conspiracy between Kane County Sheriffs officers to fabricate
evidence and otherwise conceal the “true identity” of the shooter during Eberly’s
arrest: Officer Harnack. Eberly is correct that he is allowed to plead in the alternative
at the pleading stage, even if that creates inconsistencies. See generally, Alper v.
Altheimer & Gray, 257 F.8d 680, 687 (7th Cir. 2001). But in order to do so, a plaintiff
must legitimately be in doubt about the facts in question. Am. Int'l Adjustment Co. v.
Galvin, 86 F.3d 1455, 1461 (7th Cir. 1996). At this early stage, the Court is not
inclined to dismiss Eberly’s alternative, albeit inconsistent, Count 8 on that basis
alone. But it is hard to believe that Eberly is in doubt about the facts in question
when his entire complaint, until Count 8, is based upon the theory that Officer
Harnack shot him and the other officer Defendants conspired to hide that fact and
railroad him into jail and into unjust convictions.

Assuming Eberly can plead this alternative and inconsistent claim against
Officer Wilgosiewicz, the Court still must confront the question of whether Count 8
survives Heck. Although Count 8 is identical in form to Count 7, which the Court
concluded was not Heck-barred, the two counts suffer a different fate under Heck for
one substantive and dispositive reason. “[A] plaintiff's claim is Heck-barred despite
its theoretical compatibility with his underlying conviction if specific factual

12
Case: 1:19-cv-06129 Document #: 57 Filed: 08/31/21 Page 13 of 15 PagelD #:347

allegations in the complaint are necessarily inconsistent with the validity of the
conviction.” McCann v. Neilsen, 466 F.3d 619, 621 (7th Cir. 2006); see also, Hoeft v.
Anderson, 409 Fed.Appx. 15, 18 (7th Cir. 2011) (affirming application of McCann and
granting of motion for summary judgment under Heck). Here, the unequivocal
language used by Eberly in Count 8 — that Officer Wilgosiewicz fired his weapon at
Eberly “without any provocation or any immediate danger arising from [Eberly]” —is
directly at odds with Eberly’s admission that he ran towards Officer Wilgosiewicz and
tried to take his handgun (all of which occurred before Officer Wilgosiewicz fired the
gunshot in question), FAC at 10, { unknown. Because the specific allegation in the
FAC that Officer Wilgosiewicz fired at Eberly without any provocation or immediate
danger from Eberly directly contradicts the uncontested facts of Eberly’s plea colloquy
and, most importantly, his criminal conviction,’ Count 8 must fall to Heck. See, e.g.,
VanGilder 435 F.3d 689. At its core, Heck is grounded in the “strong judicial policy
against the creation of two conflicting resolutions arising out of the same or identical
transaction.” Heck, 512 U.S. at 484, To allow Count 8 to proceed while Eberly’s state
court convictions stand would be in direct conflict with that policy, and so Count 8
must be dismissed under Heck.

B, State Law Claims

Counts 4 and 5, which are grounded in state law and allege intentional

infliction of emotional distress and civil conspiracy, respectively, require a federal

 

5 Specifically, the plea colloquy and the charging documents amply suggest that Eberly did
in fact “provoke” the use of force from Officer Wilgosiewicz and create an “immediate danger”
because he “knowingly and without consent of a peace officer attempt[ed] to take a weapon
from a person, [O]fficer Wilgosiewicz, known to the defendant to be a peace officer, while the
peace officer is engaged in the performance of his official duties.” [ECF No. 42] at 25, 46-48.

13
Case: 1:19-cv-06129 Document #: 57 Filed: 08/31/21 Page 14 of 15 PagelD #:348

jurisdictional hook to remain in this federal case. In the interest of judicial economy,
the Court sees no need to regurgitate Judge Chang’s previous (and exhaustive)
discussion of whether the state law claims are barred as untimely and whether there
is supplemental jurisdiction over identical state-law claims in KEberly’s original
complaint. Suffice it to say this Court adopts that prior reasoning, Kberly, 2020 WL
6681347, at *6, and relinquishes its supplemental jurisdiction over the state law
claims asserted in Counts 4 and 5. See, e.g., Dietchweiler by Dietchweiler v. Lucas,
827 F.3d 622, 631 (7th Cir. 2016). This Court agrees with Judge Chang that, as pled,
the federal law claims that serve as jurisdictional hooks for the state law intentional
infliction of emotional distress and conspiracy claims (Counts 4 and 5), i.e. those that
are related for purposes of supplemental jurisdiction, largely are the Heck-barred
claims (Counts 1-3). If Eberly thinks he can replead the intentional infliction claim
(Count 4) so that it is linked only to his surviving federal claim against Officer
Harnack, he is given leave to do so within 14 days of the date of this Memorandum
Opinion and Order. The Court sees no way, however, for Eberly to replead the
conspiracy claim (Count 5) so as to be able sustain supplemental jurisdiction, for the
same reasons explained by Judge Chang. To the extent the state law claim for
indemnification (Count 6) is related to the recovery Eberly seeks from his excessive
force claim against Officer Harnack, it also survives for that limited purpose. Eberly,

2020 WL 6681347, at *6.

14
Case: 1:19-cv-06129 Document #: 57 Filed: 08/31/21 Page 15 of 15 PagelD #:349

IV.
Conclusion

The motion to dismiss is granted with prejudice as to Eberly’s claims regarding
failure to intervene (Count 1), unreasonable pretrial detention (Count 2), conspiracy
to violate federal constitutional rights (Count 3), state law conspiracy (Count 5), and
excessive force against Officer Wilgosiewicz (Count 8). The claim for intentional
infliction of emotional distress (Count 4) is dismissed without prejudice and Eberly is
given 14 days to replead it, to the extent he can do so consistent with this
Memorandum Opinion and Order. The excessive force claim against Officer Harnack
(Count 7) survives, as does the indemnification claim (Count 6), but only to the extent
it is premised on the excessive force claim against Officer Harnack. The
indemnification claim is otherwise dismissed with prejudice.

It is so ordered.

 

J effrey . Gilbert
United States Magistrate Judge

 

Dated: August 31, 2021

15
